Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.817 Filed 01/27/21 Page 1 of 14




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

Danny R. Pennebaker,

                    Petitioner,                Case No. 17-12196
v.
                                               Hon. Judith E. Levy
Randee    Rewerts,1   Warden,                  United States District Judge

                    Respondent.                Mag. J. David R. Grand

_________________________________/

 OPINION AND ORDER DENYING PETITIONER’S MOTION
    FOR RECONSIDERATION [24], DENYING AS MOOT
PETITIONER’S MOTION FOR CONSIDERATION OF HABEAS
  CORPUS PETITION [22], AND DENYING PETITIONER’S
MOTIONS TO REOPEN OR EXTEND TIME TO APPEAL [26, 27]

      Petitioner Danny R. Pennebaker, a prisoner currently confined at

the Carson City Correctional Facility, in Carson City, Michigan, filed a

pro se petition challenging his convictions for felonious assault and

assault with intent to rob while armed. He sought habeas corpus relief

on the ground that his trial counsel was constitutionally ineffective for




      1  The proper respondent for a state prisoner seeking habeas relief pursuant to
28 U.S.C. § 2254 is the state officer having custody of the petitioner. See Rule 2(a) of
the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254. The Court orders the case
caption amended to reflect the name of the warden of Carson City Correctional
Facility, Randee Rewerts.
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.818 Filed 01/27/21 Page 2 of 14




conceding guilt on the felonious assault charges after Petitioner had

asserted his innocence. The Court denied relief in an Order dated July

27, 2020. (ECF No. 18.) The Court’s Order was mailed to Petitioner but

was returned as undeliverable. (ECF No. 21.) Petitioner asserts that he

did not receive the Court’s Order until September 8, 2020. (ECF Nos. 24,

26.)

       Now before the Court are four motions filed by Petitioner. The first

motion, filed before Petitioner received notice that his petition was

denied, sought a ruling on the habeas petition. (ECF No. 22.) Next,

Petitioner filed a motion for reconsideration2 of the Court’s denial of his

habeas petition. (ECF No. 24.) On September 22, 2020, Petitioner filed a

Notice of Appeal (ECF No. 23), which was followed by two motions

requesting this Court reopen or extend his time to appeal, on October 19,




       2 Petitioner’s motion for reconsideration was erroneously docketed as filed
September 22, 2020. Under the “prison mailbox rule,” the motion was filed on
September 14, 2020, when it was signed and provided to prison authorities for
delivery via U.S. Postal Mail. (See ECF No. 24, PageID.792). United States v.
Smotherman, 838 F.3d 736, 737 (6th Cir. 2016) (citing Houston v. Lack, 487 U.S. 266,
276 (1988); Tanner v. Yukins, 776 F.3d 434, 436 (6th Cir. 2015)) (other citations
omitted) (recognizing the “typical rule that a pro se prisoner’s” pleadings are
considered filed when submitted for mailing to the court).

                                         2
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.819 Filed 01/27/21 Page 3 of 14




2020, and December 16, 2020. (ECF Nos. 26, 27.) For the reasons stated

below, all motions are denied.

      I. Background

      Petitioner was convicted at a jury trial in Jackson County,

Michigan, of two counts of assault with intent to rob while armed

(“AWIRA”), Mich. Comp. Laws § 750.89; and two counts of felonious

assault (assault with a dangerous weapon), Mich. Comp. Laws § 750.82,

for pulling a knife on two individuals. People v. Pennebaker, No. 322117,

2015 WL 6439047, at *1 (Mich. Ct. App. Oct. 22, 2015) (unpublished) (per

curiam).

      Following a direct appeal by right and collateral motions in the

state courts, Petitioner filed an application for the writ of habeas corpus

in this Court. (ECF No. 1.) Petitioner’s sole issue was that his trial

attorney was ineffective because he “admit[ed] guilt to two counts of

felon[i]ous assault, without my consent, after I have already rejected a

plea bargain to admit guilt to only one count of felon[i]ous assault.” (Id.

at PageID.6.)

      On July 27, 2020, the Court dismissed Petitioner’s application for a

writ of habeas corpus because he did not establish his entitlement to


                                     3
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.820 Filed 01/27/21 Page 4 of 14




relief. (ECF No. 18.) It also declined to issue a certificate of appealability

or grant Petitioner pauper status on appeal. (Id.)

      Petitioner’s motion for “consideration” of his petition, requesting

the Court grant or deny it, was filed on August 19, 2020. (ECF No. 22.)

As the petition had already been denied, this motion was moot when it

was filed. Petitioner’s motion for reconsideration argues that the Court

erred in its understanding and analysis of his habeas claim. (ECF No.

24.) Alternatively, the motion contends that the Anti-Terrorism and

Effective Death Penalty Act (“AEDPA”) should not apply to Petitioner’s

case. (Id.)

      Petitioner asserts that he did not receive notice of the July 27, 2020,

Order and Judgment until September 8, 2020, after it was sent to him by

the Jackson County appellate prosecutor. (Pet. Mot. Reconsid., ECF No.

24, PageID.786–87; see also Pet. Mot. Reopen/Ext. Time, ECF No. 26,

PageID.799 (letter from prosecutor).) Petitioner’s account is supported by

the case docket, which indicates the order sent to him was returned to

the Court by the Michigan Department of Corrections. (See ECF No. 21.)

      Petitioner filed a notice of appeal of the dismissal on September 22,

2020. (ECF No. 23.) He also filed two motions to reopen or extend the


                                      4
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.821 Filed 01/27/21 Page 5 of 14




time to appeal, on October 21, 2020 and December 16, 2020, again noting

that he did not receive this Court’s July 27, 2020 Order until several

weeks after it was entered. (ECF Nos. 26, 27.)

      On December 1, 2020, the Sixth Circuit dismissed Petitioner’s

appeal for lack of jurisdiction because he did not file it within thirty days

of the order dismissing his habeas petition and he had not moved for an

extension or reopening of the time to file by this court. (See Sixth Circuit

Court of Appeals Case No. 20-1968, Order, Dec. 1, 2020, ECF No. 15-2.)

On January 20, 2021, that Court denied Petitioner’s motion for

reconsideration, reiterating that his October 2020 motion to reopen his

time to appeal was filed too late. (Case No. 17-12196, ECF No. 28.)

      II. Legal Standard

      Petitioner   does   not   state       the   basis   for   his   motion   for

reconsideration. Pleadings by pro se litigators must be construed liberally

and “held to less stringent standards than formal pleadings drafted by

lawyers[.]” Erickson v. Pardus, 551 U.S. 89, 90 (2007) (citing Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Because Petitioner’s argument is with

the Court’s legal analysis, the Court construes his motion as brought

pursuant to Fed. R. Civ. P. 59 or 60(b)(1). A court “may grant a timely


                                        5
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.822 Filed 01/27/21 Page 6 of 14




Rule 59 motion to alter or amend [a] judgment to correct a clear error of

law . . .” Volunteer Energy Servs., Inc. v. Option Energy, LLC, 579 F. App’x

319, 330 (6th Cir. 2014) (quoting Doran v. Comm’r of Soc. Sec., 467 F.

App’x 446, 448 (6th Cir. 2012)). Relief under Rule 60(b)(1) is available

“when the judge has made a substantive mistake of law or fact in the

final judgment or order.” United States v. Reyes, 307 F.3d 451, 455 (6th

Cir. 2002) (citing Cacevic v. City of Hazel Park, 226 F.3d 483, 490 (6th

Cir. 2000)).

      Motions for reconsideration are also governed by Local Rule 7.1 of

the Eastern District of Michigan. Hence v. Smith, 49 F. Supp. 2d 547, 550

(E.D. Mich. 1999). A motion for reconsideration should be granted if the

movant demonstrates a palpable defect by which the court and the

parties have been misled and that a different disposition of the case must

result from a correction thereof. Ward v. Wolfenbarger, 340 F. Supp. 2d,

773, 774 (E.D. Mich. 2004); Hence, 49 F. Supp. 2d at 550-51 (citing L.R.

7.1(g)(3)). Under Local Rule 7.1, a motion that merely presents “the same

issues ruled upon by the Court, either expressly or by reasonable

implication,” shall be denied. Ward, 340 F. Supp. 2d at 774.




                                     6
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.823 Filed 01/27/21 Page 7 of 14




      III. Analysis

      A. Motion for Reconsideration

      Petitioner asserts in his motion for reconsideration that the Court

misunderstood his sole issue of ineffective assistance; specifically,

overlooking his claim of structural error and mistakenly analyzing the

issue for harmless error. (ECF No. 24, PageID.787.). He seeks review of

the “proper issue” or alternatively, analysis “outside the constraints” of

the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”). (Id. at

PageID.788.) Petitioner also argues that McCoy v. Louisiana, 138 S. Ct.

1500 (2018), applies to his case because it was decided before the state

court issued its decision on collateral review. (Id. at PageID.789-90.)

      First, under E.D. Mich. Local Rule 7.1, Petitioner’s motion is denied

because his arguments for reconsideration are the same as those

considered by the Court in its original order. Hence, 49 F. Supp. 2d at

553. In addition, contrary to Petitioner’s assertions, the Court analyzed

whether McCoy entitled Petitioner to relief (see ECF No. 18, PageID.759–

62), and further, it expressly reached the question of structural error he

argues the Court overlooked. The order explained the appropriate


                                     7
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.824 Filed 01/27/21 Page 8 of 14




inquiry in Petitioner’s case was ineffective assistance of counsel under

Florida v. Nixon, 543 U.S. 175 (2004), not structural error under McCoy.

(Id. at 762.) Petitioner is thus not entitled to relief on this motion.

      Alternatively, Petitioner argues AEDPA should not apply to his

habeas petition because “the state courts were given an opportunity to

address, as new evidence, the plea rejection issue and refusal to admit

guilt . . .” but they did not do so. (ECF No. 24, PageID.788.) Petitioner

describes this “new evidence” as “the details of the rejected plea offer . . .

which outlines and validates the refusal to admit guilt to only one count

of FA in a plea offer.” (Id. at 791, n. 2.) Petitioner refers to a letter by his

first appointed trial counsel. (Id.; see also Pet. Mot. Rel. fr. J., ECF No.

15-1, PageID. 686.) However, the attorney’s letters provide no details of

the plea offer, at best referring only to a “verbal plea offer, should Mr.

Pennebaker waive preliminary examination.” (See Pet. Mot. Expand

Rec., ECF No. 12, PageID.144; see generally id. at PageID.143–47.) In

fact, counsel’s letters are clear that any record of the offer and his

rejection of it, which might have informed successor counsel of

Petitioner’s purported assertion of innocence, likely did not exist and

would not have been in his criminal case file. (See id. at PageID.143–47.)


                                       8
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.825 Filed 01/27/21 Page 9 of 14




      Regardless, the presence or absence of a record of the plea offer’s

details and Petitioner’s rejection of it does not change the outcome here.

As explained in the Court’s order dismissing the petition, the single

rejection of a plea offer months before trial simply does not correspond to

the “strenuous[] object[ions]” the defendant in McCoy raised “at every

opportunity.” McCoy, 138 S. Ct. at 1509, 1512. Petitioner’s “new

evidence” does not demonstrate he is entitled to relief under McCoy.

      In sum, Petitioner has identified no palpable error, the correction

of which would result in a different outcome. For the reasons stated in

the Court’s July 27, 2020 Order, Petitioner is not entitled to a certificate

of appealability because he has not made a substantial showing of the

denial of a constitutional right. 28 U.S.C. § 2253(c)(2). In addition,

because an appeal from this decision would be frivolous and could not be

taken in good faith, Petitioner may not proceed in forma pauperis on

appeal. See Coppedge v. U.S., 369 U.S. 438, 444 (1962); Fed. R. App. P.

24(a)(3)(A).

      B. Motion to reopen or extend time to appeal

      The Sixth Circuit has ruled that Petitioner’s motion to reopen or

extend his time to appeal was untimely and has rejected his motion to


                                     9
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.826 Filed 01/27/21 Page 10 of 14




reconsider that ruling. (See Sixth Circuit Court of Appeals Case No. 20-

1968, Order, Dec. 1, 2020, ECF No. 15-2; Sixth Circuit Order, Jan. 20,

2021, Case No. 17-12196, ECF No. 28.) The Court will explain in more

detail why Petitioner is not entitled to relief, and why his pending motion

for reconsideration in this Court does not dictate a different outcome.

       First, the Federal Rules of Appellate Procedure require that a

notice of appeal “must be filed with the district clerk within 30 days after

entry of the judgment or order appealed from.” Fed. R. App. P. 4(a)(1)(A).

A party seeking to extend the deadline or reopen the time to file an appeal

must file a motion requesting such relief in the district court. R. 4(a)(5),

(6).

       A court may grant a motion for extension of time that is filed “no

later than 30 days” after the expiration of the thirty-day time to file. R.

4(a)(5)(A); see also Tanner v. Yukins, 776 F.3d 434, 438 (6th Cir. 2015).

Petitioner’s first motion to reopen the deadline or extend the time (ECF

No. 26) exceeds that sixty-day limit, because it was filed October 19, 2020,

eighty-four days after the entry of the order dismissing his petition.

       Rule 4 permits a district court to reopen—for fourteen days—a

party’s time to file an appeal if two conditions are met: first, that the


                                     10
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.827 Filed 01/27/21 Page 11 of 14




party did not receive notice of the order being appealed within twenty-

one days of its entry; and second, that the motion to reopen be filed within

the earlier of fourteen days after receiving notice or 180 days after the

order or judgement is entered. R. 4(a)(6)(A), (B); 28 U.S.C. § 2107(c); Hall

v. Scutt, 482 F. App’x 990, 990–91 (6th Cir. 2012) (citing Bowles v.

Russell, 432 F.3d 668, 672 (6th Cir. 2005), aff’d, 551 U.S. 205 (2007))

(“Rule 4(a)(6) is the exclusive remedy for reopening the time to file an

appeal”).

      Petitioner meets the first criterion, having received notice of the

Court’s July 27, 2020 Order on September 8, 2020, six weeks after its

entry. However, he failed to file his motion to reopen the time to appeal

within the fourteen days following notice as required by Rule 4(a)(6)(B).

      Petitioner asserts in an affidavit filed with his second motion to

extend or reopen his time to file that he filed such a motion on September

15, 2020, in both the district court and the Sixth Circuit Court of Appeals.

(ECF No. 27, PageID.811.) He stated the pleading also included motions

to reconsider, for a certificate of appealability, and for leave to proceed in

forma pauperis on appeal. (Id.) A pleading filed at the Sixth Circuit dated

September 14, 2020 includes the latter three motions. (Docket No. 20-


                                     11
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.828 Filed 01/27/21 Page 12 of 14




1968, Dkt. Entry 3-2.) However, the document does not include a request

to extend the time to appeal. Further, the Court has reviewed in detail

Petitioner’s pleadings in both the district court and the court of appeals

but finds no evidence that he requested such relief before October 19,

2020.

        Nor may the Court grant relief because of Petitioner’s pending

motion for reconsideration, which can impact the timing of a notice of

appeal. R. 4(a)(4). Unfortunately for Petitioner, because the motion was

filed more than twenty-eight days after the Court’s Order and Judgment

were filed, it does not provide a basis to extend his time to appeal. R.

4(a)(4)(A)(iv)–(vi) (addressing motions brought pursuant to Fed. R. Civ.

P. 59 and 60); see also Hall, 482 F. App’x at 991 (citations omitted) (“Rule

60(b) cannot be used to circumvent Rule 4(a)(6)’s requirements.”);

McDonald v. Lasslett, No. 18-2435, 2019 WL 2592572, at *2 (6th Cir. May

28, 2019) (a motion for reconsideration filed “more than twenty-eight

days after the district court’s August 15 judgment . . . did not meet Rule

4(a)(4)(A)(vi)’s requirements”).

        In Bowles, the Supreme Court held “the timely filing of a notice of

appeal in a civil case is a jurisdictional requirement” not subject to


                                     12
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.829 Filed 01/27/21 Page 13 of 14




equitable exceptions. 551 U.S. at 214. Accordingly, the restrictions above

apply regardless of whether the party received notice within the rules’

time limits. As the Tenth Circuit has observed, “[t]he essence of Rule

4(a)(6) is finality of judgment” and the application of that finality “may

work misfortune . . .” Clark v. Lavallie, 204 F.3d 1038, 1041 (10th Cir.

2000). Petitioner was reasonably diligent in attempting to preserve his

rights and his circumstances reflect Clark’s “misfortune.” The Court is

sympathetic, but under Bowles and pursuant to the Sixth Circuit’s orders

in Petitioner’s appeal, Petitioner’s time to appeal will not be reopened.

      IV. Conclusion

      For    the   reasons    stated    above,   Petitioner’s   motion    for

reconsideration (ECF No. 24) is DENIED.

      Petitioner’s motion for consideration of the habeas petition (ECF

No. 22) is DENIED AS MOOT.

      Petitioner’s motions to reopen or extend the time to file an appeal

(ECF No. 26, 27) are DENIED.

      Petitioner’s request for a certificate of appealability and permission

to appeal in forma pauperis is DENIED.

      IT IS SO ORDERED.


                                       13
Case 5:17-cv-12196-JEL-DRG ECF No. 29, PageID.830 Filed 01/27/21 Page 14 of 14




Dated: January 27, 2021             s/Judith E. Levy
Ann Arbor, Michigan                 JUDITH E. LEVY
                                    United States District Judge

                      CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 27, 2021.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     14
